DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/21 and 03/15/22 have been considered by the examiner.

Drawings
The drawings received on 11/23/21 are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 – 4 and 12 - 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pant (US 2020/0036308 A1).
Pant discloses an AC power adapter having a switchable capacitor in Figures 1-19.

Regarding claim 1. A power adaptor (410) comprising (see paragraph 54): a housing (12) defining a longitudinal axis formed between a first axial end (14) and a second axial end (14) (see paragraphs 54-60 and Figure 1), the housing (161) receiving a first power cord couplable to a power source (116) through the first axial end (12) thereof and a second power cord couplable to a load (28) through the second axial end (14) thereof (see paragraphs 60-69 and Figure 2); a circuit board (140) mounted within the housing (10) between the first axial end (14) and the second axial end (16) (see paragraph 54, Figure 1); a protective capacitor mounted on the circuit board (140) (see paragraph 79); a first set of terminals mounted on a first side of the circuit board (140) adjacent the protective capacitor and projecting towards the first axial end (14) of the housing (10), the first set of terminals being configured to electrically couple line and neutral wires of the first power cord  to the protective capacitor (152, 512); and a second set of terminals mounted on a second side of the circuit board (140) adjacent the protective capacitor (152, 512) and projecting towards the second axial end (16) of the housing (10), the second set of terminals being configured to electrically couple line and neutral wires of the second power cord to the protective capacitor threshold (see paragraphs 85, 86, the protective capacitor (152, 512) is configured to discharge when the voltage of the DC bus exceeds a threshold voltage V clamp, and see paragraphs 80, 81, the voltage spikes are caused by current spikes).

Regarding claim 2. The power adaptor of claim 1, wherein the protective capacitor occupies approximately 20% to 40% of a total length of the housing (see paragraphs 54-60, Figure 1).

Regarding claim 3. The power adaptor of claim 1, wherein the protective capacitor includes a capacitance in the range of approximately 15 µF to 60 µF and the load is configured to receive a maximum power input of at least 1100 watt (see paragraph 83, capacitance of the bus capacitor (110) = 10 µF and capacitance of the protection capacitor (152. 512) = 60 µF).

Regarding claim 4. The power adaptor of claim 1, wherein the load comprises a power tool having a motor (28), an inverter circuit (104) for driving the motor, and a rectifier circuit (108) for providing a direct current to the inverter circuit, the protective capacitor (152, 512) being configured to discharge when current draw by the motor exceeds the current threshold (see paragraphs 85, 86, the protective capacitor (152, 512) is configured to discharge when the voltage of the DC bus exceeds a threshold voltage V clamp, and see paragraphs 80, 81, the voltage spikes are caused by current spikes).

Regarding claim 13. A power tool system comprising: a power tool (10) having a housing, a motor (28) disposed within the housing, an inverter circuit (104) disposed within the housing configured to switchably supply power to the motor (28) from a power source (116), a rectifier circuit (108) disposed between the power source (116) and the inverter circuit (104) to convert an alternating-current waveform of the power source (116) to a direct-current waveform, and a bus capacitor (110) disposed between the rectifier circuit (108) and the inverter circuit (104) (see paragraph 105, Figure 13), the bus capacitor (110) having a value such that, within each half cycle of AC voltage waveform associated with the power source (116), a time period within which the motor (28) draws current from the bus capacitor (110) is smaller than a time period within which the motor draws current from the power source (116) (see paragraph 70, Figure 3C); and a power adaptor (410) including a protective capacitor (152, 512) electrically coupled between the power source (116) and the power tool (10) (see paragraphs 105-107, Figures 13 and 14), the protective capacitor (152, 512) being sized to supplement the bus capacitor (110) of the power tool (10) such that a sum of a capacitance of the protective capacitor (152, 512)  and a capacitance of the bus capacitor (110) is in between approximately 20 µF to 60 µF, (see paragraph 83, capacitance of the bus capacitor (110) = 10 µF and capacitance of the protection capacitor (152. 512) = 60 µF) wherein the protective capacitor (152, 512) is configured to discharge when current draw by the motor (28) exceeds a current threshold (see paragraphs 85, 86, the protective capacitor (152, 512) is configured to discharge when the voltage of the DC bus exceeds a threshold voltage V clamp, and see paragraphs 80, 81, the voltage spikes are caused by current spikes).
Regarding claim 14. The power tool system of claim 13, wherein the power adaptor (410) is integrally coupled to a power cord received by the power tool (10) (see paragraphs 105-107, Figures 13 and 14) .  
Regarding claim 15. The power tool system of claim 13, wherein the power adaptor (410) is detachably couplable to a power cord received by the power tool (10) (see paragraphs 105-107, Figures 13 and 14),.  
Regarding claim 16. The power tool system of claim 13, wherein the capacitance of the protective capacitor (152, 512) is greater than the capacitance of the bus capacitor (110) and the motor (28) is configured to receive a maximum power input of at least 1100 watts.  

Regarding claim 17. A power tool comprising: a housing (161); a motor (28) disposed within the housing (161) and configured to receive a maximum power input of at least 1100 watts; an inverter circuit (104) disposed within the housing (161) configured to switchably supply power to the motor (28) from a power source (116); a rectifier circuit (108) disposed between the power source (116) and the inverter circuit (104) to convert an alternating-current waveform of the power source (116) to a direct-current waveform; a bus capacitor (110) disposed between the rectifier circuit (108) and the inverter circuit (104), the bus capacitor (110) having a value such that, within each half cycle of AC voltage waveform associated with the power source (116), a time period within which the motor (28) draws current from the bus capacitor (110) is smaller than a time period within which the motor (28) draws current from the power source (116) (see paragraph 70, Figure 3C); and a protective capacitor (152, 512) electrically coupled between the power source (116) and the rectifier circuit (108), the protective capacitor (152, 512) being sized to supplement the bus capacitor (110) of the power tool such that the capacitance of the protective capacitor (152, 512) is greater than the capacitance of the bus capacitor (110) and a sum of a capacitance of the protective capacitor (152, 512) and a capacitance of the bus capacitor (110) is in between approximately 20 µF to 50 µF , (see paragraph 83, capacitance of the bus capacitor (110) = 10 µF and capacitance of the protection capacitor (152. 512) = 60 µF), wherein the protective capacitor (152, 512) is configured to discharge when current draw by the motor (28) exceeds a current threshold (see paragraphs 85, 86, the protective capacitor (152, 512) is configured to discharge when the voltage of the DC bus exceeds a threshold voltage V clamp, and see paragraphs 80, 81, the voltage spikes are caused by current spikes).


Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2022/0305615 A1) discloses an alternating current power tool.
Xu et al. (US 2022/0149760 A1) disclose an alternating current power tool and startup method thereof.
Ekstrom et al. (US 2022/0085699 A1) disclose a lint conditioning accessory and protection circuit for power tool.
Sekimoto et al. (US 2009/0251086 A1) disclose a motor control unit.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of theclaimed invention, as well as the context of the passage as taught by the prior art and/ordisclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838